Citation Nr: 0015715	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  91-50 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1948 to 
September 1960.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The veteran brought a timely appeal to the Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court) from a February 
23, 1999 decision of the Board that denied entitlement to 
service connection for a psychiatric disorder, a disorder of 
both knees and a back disorder.  The Court vacated the 
February 23, 1999 Board decision and remanded the case for 
another decision taking into consideration matters raised in 
the Court's order.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the Court in January 2000 vacated and 
remanded the case based upon a joint motion of the parties.  
The parties agreed that the case should be remanded to allow 
for further evidentiary development and adjudication.  
Principally, regarding medical examinations, the parties 
agreed that the Board did not ensure compliance with the 
terms of a previous remand order.  The parties agreed that 
the case should be remanded for new musculoskeletal and 
psychiatric examinations that comply with the earlier Board 
remand in 1997 and the Court's remand.

The record shows that the appellant in April 2000 entered 
into an agreement with a private attorney for representation 
before the Board and RO in this matter.  Previously the 
attorney had been retained to represent the veteran before 
the Court.  In April 2000, the Board advised the attorney of 
the right to submit additional evidence and argument on 
behalf of the veteran if representation was continued.  Later 
in April 2000 the attorney submitted a copy of the 
representation agreement and requested a personal hearing 
before the Board at the RO.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO at this time for the following 
development:

The RO should schedule a hearing before a 
travel Member of the Board.  The 
appellant should be advised of the 
hearing schedule and scheduled for a 
hearing that, to the extent possible, 
accommodates any request the appellant 
may have regarding time or date of 
appearance.  He should be informed of the 
consequences of failing to appear for the 
hearing.  

All communications with the appellant 
regarding the scheduling of the Travel 
Board hearing should be documented in the 
claims folder.  

Alternatively, if the RO is able to 
schedule a videoconference hearing, the 
RO should ascertain whether the appellant 
is willing to accept a videoconference 
hearing in lieu of a Travel Board 
hearing.  If the appellant affirmatively 
responds to this communication, in 
writing, then such a hearing should be 
scheduled and the appellant provided with 
adequate notification of the time and 
place.  All communications with the 
appellant regarding the scheduling of the 
video- conference hearing should be 
documented in the claims folder.  All 
contacts with the appellant should be in 
accordance with the representation 
agreement with his private attorney that 
is assumed remains in effect.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action until so notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


